MEMORANDUM DECISION
                                                                          Jun 15 2015, 6:03 am

Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Erin L. Berger                                            Gregory F. Zoeller
Evansville, Indiana                                       Attorney General of Indiana
                                                          Robert J. Henke
                                                          James D. Boyer
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana




                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          June 15, 2015
of the Parent-Child Relationship                          Court of Appeals Case No.
of: L.D. and K.F. (Minor                                  82A04-1410-JT-505
Children),                                                Appeal from the Vanderburgh
                                                          Superior Court
                                                          The Honorable Brett J. Niemeier,
B.W. (Father),                                            Judge
Appellant-Respondent,                                     Cause Nos. 82D01-1403-JT-28
                                                                     82D01-1403-JT-29
        v.

The Indiana Department of
Child Services,
Appellee-Petitioner.




Brown, Judge.

Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015          Page 1 of 23
[1]   B.W. (“Father”) appeals the involuntary termination of his parental rights with

      respect to his children, L.D. and K.F. (together, the “Children”). Father raises

      three issues, which we revise and restate as:


            I.       Whether the trial court abused its discretion by denying Father’s
                     motion to continue the termination hearing;

           II.       Whether the trial court abused its discretion by denying Father’s
                     motions for a new trial and to correct error; and

          III.       Whether the evidence is sufficient to support the termination of
                     Father’s parental rights.

      We affirm.


                                        Facts and Procedural History

[2]   On July 20, 2011, the Indiana Department of Child Services Local Office in

      Vanderburgh County (“DCS”) received a report that K.F. tested positive for

      THC at birth and that L.D. had also tested positive for THC at birth on

      December 9, 2009. On July 22, 2011, A DCS case manager met with A.D.

      (“Mother”), who admitted “to using marijuana during her pregnancy” and

      “that she last used marijuana on or around 7/20/2011”. DCS Exhibit 2 at 2.

      On August 8, 2011, DCS submitted for the court’s approval a Program of

      Informal Adjustment (“PIA”), which the court approved.1 Among other things,

      Mother was to remain drug free as part of the PIA.




      1
       A Program of Informal Adjustment is a negotiated agreement between a family and a local office of the
      Indiana Department of Child Services whereby the family agrees to participate in various services in an effort

      Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015               Page 2 of 23
[3]   Despite the requirements of the PIA, Mother failed to submit to drug screens

      and tested positive for drugs on several drug screens to which she did submit.

      As a result, the court authorized and DCS filed a Children in Need of Services

      (“CHINS”) petition on December 6, 2011, and that same day, Mother admitted

      to the allegations in the petition. In its CHINS petition, DCS also alleged that

      Father used illegal drugs. Father was not present for the initial adjudication of

      the children as CHINS, but did agree with the finding at a hearing held on

      March 28, 2012.


[4]   Initially, Father did not agree to take part in services provided by DCS;

      however, on April 11, 2012, he agreed to participate in services. In its

      dispositional order entered on April 24, 2012, the court ordered Father to

      participate in a drug treatment program, submit to random drug screens, and

      remain drug free. The Children were removed from Mother’s home and placed

      in their maternal grandmother’s home on May 2, 2012.


[5]   On February 25, 2013, a petition to enter judgment of conviction and impose

      sentence on Father on a charge of possession of marijuana with intent to

      distribute as a class D felony was filed in Warrick County, and he subsequently

      “went on the run.” Transcript at 15. In July 2013, Father was arrested on

      charges of possession of marijuana with intent to distribute as a class D felony




      to prevent the child or children from being formally deemed a child or children in need of services. See Ind.
      Code § 31-34-8 et seq.

      Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015               Page 3 of 23
      and receiving stolen property as a class D felony, and on October 21, 2013, he

      was found guilty on those charges and sentenced to serve three years.


[6]   On March 19, 2014, DCS filed a Verified Petition to Terminate Parental Rights

      with regard to Father and the Children.2 The court set a fact-finding hearing for

      June 10, 2014. At the time of the hearing, Father was incarcerated at Wabash

      Valley Correctional Facility. At the start of the hearing, Father moved to

      continue the hearing based upon his release date being sometime between

      December 2014 and February 2015 and his desire to participate in services so

      that he may work toward being reunited with the Children. The trial court

      denied Father’s motion.


[7]   Father testified that he had last seen the Children two days prior to his arrest in

      July 2013, and that he had participated in services with DCS until he “was on

      the run, from February to July” 2013, but admitted that the extent of his

      participation was that he “[j]ust complied with the Drug Court in Warrick

      County ‘cause that was all they told [him he] had to do.” Id. at 15. He testified

      that he participated in a substance abuse treatment program and other programs

      called Life Recovery, Celebrate Recovery, and Cognitive Thinking while

      incarcerated, that his release date could be as early as October 23, 2014, if he

      were to be granted all of the time cuts for which he was eligible, and that, upon




      2
        Mother voluntarily terminated her parental rights when the petitions were filed. The facts presented are
      those related to Father.

      Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015               Page 4 of 23
      his release, he planned to “get [his] life situated and come get [his] kids.” Id. at

      22.


[8]   Father further testified that he had lived with L.D. in 2009 and part of 2010,

      and that he had never had custody of either of the Children. When asked what

      he had done to have the Children placed in his care, Father responded

      “[n]othing really.” Id. at 17. He acknowledged that he had never paid child

      support for the Children and does not have a car, property, or savings, and,

      when not incarcerated, he has lived with his mother or a friend. He stated that

      he planned to initially live with his mother or sister and that he had three job

      opportunities awaiting him upon his release. When asked about his previous

      employment, Father responded: “I picked up employment right before I went

      on Drug Court and lost that employment right around November or so. Then I

      picked up employment again in January but then I quit when I went on the

      run.” Id. at 17.


[9]   DCS introduced evidence that Father has a criminal history spanning ten years,

      which includes eighteen misdemeanor and four felony convictions.

      Specifically, in addition to the most recent felony possession of marijuana with

      intent to distribute and receiving stolen property convictions, Father had been

      convicted of criminal trespass as a class D felony and possession of marijuana

      as a class D felony. Regarding Father’s past substance abuse, DCS introduced

      evidence that Father began using marijuana when he was ten years old and that

      by the time he was twelve years old he was smoking marijuana daily except

      when he was incarcerated or on probation, had tried cocaine, prescription

      Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 5 of 23
       drugs, mushrooms, LSD, and methamphetamine, and began drinking at fifteen

       years old.


[10]   As to Father’s participation in Drug Court, DCS introduced evidence that

       Father tested positive for THC at his July 16, 2012 intake to the program. A

       week later he admitted to his Drug Court case manager that he enjoys smoking

       marijuana and that he will smoke it again. On August 7, 2012, he told his case

       manager that he was done using illegal marijuana, and on October 3, 2012, he

       tested positive for Tramadol. On October 12, 2012, the Drug Court ordered

       Father to report to residential treatment on November 16, 2012. Father then

       failed to attend drug treatment appointments on December 26, 2012, December

       31, 2012, and on February 21, 2013. On February 22, 2013, he tested positive

       for methamphetamine and synthetic cannabinoids. On February 25, 2013, the

       Warrick County Probation Office filed its petition to enter judgment of

       conviction and impose sentence because Father had, inter alia, violated Drug

       Court rules.


[11]   At the termination hearing, the following exchange occurred during the direct

       examination of Court Appointed Special Advocate Judy Collins (“CASA

       Collins”) regarding the Children’s placement:

               A: Oh, they should absolutely stay with their grandparents. It’s all
               they’ve ever known. They are happy, well adjusted. I can’t imagine
               how horrible it would be if you took them and put them anywhere
               else. For one thing they’d have to leave [older sister], not . . . as well
               as the grandparents and other people in the home. And [grandmother]
               doesn’t have a problem sharing them. If [Father] gets out of jail and
               cleans up his act and does well he can be apart [sic] of these girls’ lives.

       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 6 of 23
               I don’t see [grandmother] having an issue with that. But I just don’t
               think you disrupt these children’s lives because he’s decided he’s
               grown up and thinks he can make a difference now.
               Q: Is it in the best interest in long run for the children to be where they
               are now with the maternal grandmother?
               A: I believe absolutely it is.
               Q: And why do you think that [Father’s] rights should be terminated?
               A: I feel like he hasn’t had any rights. He has not acted on his rights
               up to this point. [H]e keeps saying he wants his girls back, and there is
               no back. [H]e never had his girls. He visits his girls, his Mom visits
               his girls on occasion when he’s not on the run or incarcerated. And I
               just don’t have faith that he can take the girls and make a good life for
               them at this point.
               Q: Is there anything else you want to tell the Court?
               A: Please leave the children where they are, it’s by far in their best
               interest. And I think if [Father] truly can clean himself up and wants
               to be a part of their lives he can.


       Id. at 38-39.
[12]   Family Case Manager Katie Melton (“FCM Melton”) testified as to why she

       believes Father’s parental rights should be terminated:

               Because these girls need permanency. And just from reviewing the
               records, when he was available to do services and try to gain custody
               of his kids, he did not. Like he said, he was on the run. And I feel like
               he could’ve stepped up and done services and done his time faster if he
               hadn’t been on the run. And he didn’t stay drug and alcohol free like
               we’d asked. These kids are doing great in the home that they’re in. I
               think that they would have significant issues if we did move them into
               another home.


       Id. at 46. FCM Melton also testified that it was DCS’s plan for the maternal

       grandparents to adopt the Children. When asked if she thought that adoption



       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 7 of 23
       by their grandparents was in the Children’s best interest, FCM Melton

       responded:

               I do. These girls have lived with their grandparents most of their lives.
               Their needs are met, they’re stable. They haven’t had to worry about,
               you know, not having food, not having housing, not having daycare
               and clothing. They’ve been provided for. But they’ve also been
               provided for, you know, just that nurturing need that they have as
               well. I think that they’ve been in the best place they could be.


       Id. On cross-examination, when asked what she thought the harm would be “in

       waiting until the Father gets out of jail to see how he does,” FCM Melton

       testified that “I think the harm would be the kids feel like they don’t have a

       home that they’re going to stay in. . . . They love their grandparents and they

       wanna stay there. I mean, they express that all the time.” Id. at 47.


[13]   On August 19, 2014, the court issued its order terminating Father’s parental

       rights to the Children (the “Termination Order”) setting forth findings of fact

       and conclusions thereon consistent with the foregoing.


[14]   On August 27, 2014, Father filed a Motion for New Trial Based Upon Newly

       Discovered Evidence requesting the trial court to reopen the termination

       proceeding to consider the evidence that he had been granted the time cuts for

       which he was eligible and that his release date was now scheduled in October

       2014 rather than February 2015. On September 18, 2014, Father filed a motion

       to correct errors on the same basis. The court denied both of Father’s motions

       by noting that in its findings it did “acknowledge[] that the father might be

       getting released early, but even with an early release the court believes its other

       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 8 of 23
       findings support the termination of the father’s rights.” Appellant’s Appendix

       at 49.


                                                    Discussion

                                                          I.

[15]   The first issue is whether the trial court abused its discretion by denying

       Father’s motion to continue the termination hearing. Indiana Trial Rule 53.5

       provides:

                Upon motion, trial may be postponed or continued in the discretion of
                the court, and shall be allowed upon a showing of good cause
                established by affidavit or other evidence. The court may award such
                costs as will reimburse the other parties for their actual expenses
                incurred from the delay. A motion to postpone the trial on account of
                the absence of evidence can be made only upon affidavit, showing the
                materiality of the evidence expected to be obtained, and that due
                diligence has been used to obtain it . . . .


[16]   At the outset, we acknowledge that the decision whether to grant or to deny a

       motion to continue rests within the sound discretion of the trial court. Rowlett v.

       Vanderburgh Cnty. Office of Family & Children, 841 N.E.2d 615, 619 (Ind. Ct. App.

       2006), trans. denied. We will reverse the trial court only for an abuse of that

       discretion. Id. An abuse of discretion may be found in the denial of a motion

       for a continuance when the moving party has shown good cause for granting

       the motion. Id. However, no abuse of discretion will be found when the

       moving party has not demonstrated that he or she was prejudiced by the denial.

       Id. Accordingly, Father must show that he has demonstrated good cause to

       continue the trial and that the denial of his motion caused him prejudice.

       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 9 of 23
[17]   Father analogizes his situation to that of the father in Rowlett, a case in which

       this court reversed the trial court’s denial of a father’s motion to continue. In

       Rowlett we stated that:

               we conclude that Father showed good cause for granting his motion to
               continue the dispositional hearing—an opportunity for him to
               participate in services offered by the OFC directed at reunifying him
               with his children upon his release from prison. We acknowledge that
               Father requested a continuance because he would still have been
               incarcerated on the date of the scheduled hearing and recognize that
               such incarceration was by his own doing. Nevertheless, Father was set
               to be released only six weeks after the scheduled dispositional hearing.
               Further, Father has demonstrated prejudice by the denial of his motion
               for continuance in that his ability to care for his children was assessed
               as of the date of the hearing he sought to have continued. At that
               time, Father was incarcerated and had not had the opportunity to
               participate in services offered by the OFC or to demonstrate his fitness
               as a parent. The result was that his parental rights were forever and
               unalterably terminated. This result is particularly harsh where Father,
               while incarcerated, participated in numerous services and programs,
               although offered by the correctional facility and not the OFC, which
               would be helpful to him in reaching his goal of reunification with his
               children.
       Id. at 619.


[18]   Like the father in Rowlett, Father made a motion to continue based on the fact

       that he would be released from incarceration shortly after the scheduled

       termination hearing and his desire to participate in services geared toward

       reunification with Children. Unlike in Rowlett, however, Father fails to

       demonstrate that he has been prejudiced by the denial of his motion to

       continue. The facts of Rowlett reveal that the father had expressed desire for

       reunification starting on the very day his children were removed and that he


       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 10 of 23
       was active in the CHINS case. Id. at 617-618. Further, he undertook 1,100

       hours of appropriate programs, and he maintained his relationship with the

       children by letters and phone calls from prison. Id. at 622. Critically, he had

       been incarcerated for all but two months of the action and had not been given a

       full opportunity “to participate in services offered by the OFC directed at

       reunifying him with his children upon his release from prison.” Id. at 619. By

       contrast, Father here had more than a year between the adjudication of the

       Children as CHINS and his current incarceration in which to participate in

       services with DCS, yet he failed to complete a substantial amount of those

       services and initially did not want to participate at all. Additionally, Father

       chose to go “on the run” during the time he could have been completing

       services. Transcript at 18. For these reasons, we conclude that the court did

       not abuse its discretion by denying Father’s motion to continue.


                                                         II.

[19]   The next issue is whether the trial court abused its discretion by denying

       Father’s motions for a new trial and to correct error. Initially, a party seeking to

       have the court reopen the evidence must demonstrate that:

               (1) the evidence has been discovered since the trial; (2) it is material
               and relevant; (3) it is not cumulative; (4) it is not merely impeaching;
               (5) it is not privileged or incompetent; (6) due diligence was used to
               discover it in time for trial; (7) the evidence is worthy of credit; (8) it
               can be produced upon a retrial of the case; and (9) it will probably
               produce a different result at retrial.




       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 11 of 23
       Speedway SuperAmerica, LLC v. Holmes, 885 N.E.2d 1265, 1271 (Ind. 2008)

       (quoting Carter v. State, 738 N.E.2d 665, 671 (Ind. 2000)), reh’g denied.


[20]   Our standard of review of a trial court’s ruling on a motion to correct error is

       well settled:

               A trial court has broad discretion in ruling on a motion to correct
               error. We will reverse only for an abuse of that discretion. An abuse
               of discretion occurs if the decision was against the logic and effect of
               the facts and circumstances before the court or if the court misapplied
               the law.


       Brown v. Brown, 979 N.E.2d 684, 685 (Ind. Ct. App. 2012) (internal citations

       omitted).


[21]   Father is not entitled to relief because the evidence of his early release was not

       newly discovered. At the termination hearing, the court heard Father’s

       testimony concerning the possibility that he could be released as early as

       October 23, 2014. The court took the possibility of Father’s early release into

       account in its findings by noting that “[c]urrently, [Father] is serving prison

       time for a felony conviction of dealing in marijuana after violating his

       probation. His release date is February 19, 2015, pending any further time credits.”

       Appellant’s Appendix at 44 (emphasis added). When the trial court denied

       Father’s motions to reopen the evidence and to correct error, it cited to this

       finding and stated it had “acknowledged that the Father might be getting

       released early,” which demonstrates that it did consider this evidence. Id. at 49.

       Furthermore, the evidence of his earlier release date would not have likely

       produced a different result at retrial, as the court in its order denying the motion
       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 12 of 23
       stated that “even with an early release the court believes its other findings

       support the termination of the Father’s rights.” Id. at 49. Consequently, we

       conclude the court did not abuse its discretion in denying the Father’s motions

       for a new trial and to correct error.


                                                         III.

[22]   The next issue is whether the evidence is sufficient to support the termination of

       Father’s parental rights. The involuntary termination of parental rights is the

       most extreme measure that a juvenile court can impose and is designated only

       as a last resort when all other reasonable efforts have failed. In re S.P.H., 806

       N.E.2d 874, 880 (Ind. Ct. App. 2004). This policy is in recognition of the

       Fourteenth Amendment to the United States Constitution which provides

       parents with the right to establish a home and raise children. Id. However,

       these protected parental rights are not absolute and must be subordinated to the

       children’s interest to maintain the parent-child relationship. Id.; see also Egly v.

       Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992) (noting

       that the “purpose of terminating parental rights is not to punish parents, but to

       protect the children”) (citing Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 101 S.

       Ct. 2153 (1981), reh’g denied). Although parental rights are of a constitutional

       dimension, the law provides for the termination of these rights when parents are

       unable or unwilling to meet their parental responsibilities. In re R.H., 892

       N.E.2d 144, 149 (Ind. Ct. App. 2008). Moreover, a trial court need not wait

       until a child is irreversibly harmed before terminating the parent-child



       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 13 of 23
       relationship. McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d

       185, 203 (Ind. Ct. App. 2003).


[23]   In order to terminate a parent-child relationship, DCS is required to allege and

       prove, among other things:

                (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions that
                        resulted in the child’s removal or the reasons for placement
                        outside the home of the parents will not be remedied.
                        (ii) There is a reasonable probability that the continuation of the
                        parent-child relationship poses a threat to the well-being of the
                        child.
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;
               (C) that termination is in the best interests of the child; . . .


       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[24]   In accordance with Ind. Code § 31-35-2-8(c), the trial court’s judgment contains

       specific findings of fact and conclusions thereon. We therefore apply a two-

       tiered standard of review. First, we determine whether the evidence supports

       the findings, and second, we determine whether the findings support the

       judgment. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147

       (Ind. 2005). In deference to the trial court’s unique position to assess the

       evidence, we will set aside the court’s judgment terminating a parent-child


       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 14 of 23
       relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), reh’g denied, trans. denied, cert. denied, 534 U.S. 1161, 122 S. Ct.

       1197 (2002); see also Bester, 839 N.E.2d at 147; In re A.N.J., 690 N.E.2d 716, 722

       (Ind. Ct. App. 1997) (noting that this court will reverse a termination of

       parental rights “only upon a showing of ‘clear error’—that which leaves us with

       a definite and firm conviction that a mistake has been made”) (quoting Egly,

       592 N.E.2d at 1235). Thus, if the evidence and inferences support the trial

       court’s decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[25]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

       904 N.E.2d at 1260-1261 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. “Reviewing whether the

       evidence ‘clearly and convincingly’ supports the findings, or the findings

       ‘clearly and convincingly’ support the judgment, is not a license to reweigh the

       evidence.” Id. “[W]e do not independently determine whether that heightened

       standard is met, as we would under the ‘constitutional harmless error standard,’

       which requires the reviewing court itself to ‘be sufficiently confident to declare

       the error harmless beyond a reasonable doubt.’” Id. (quoting Harden v. State,

       576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v. California, 386 U.S. 18, 87

       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 15 of 23
       S. Ct. 824 (1967), reh’g denied). “Our review must ‘give “due regard” to the trial

       court’s opportunity to judge the credibility of the witnesses firsthand,’ and ‘not

       set aside [its] findings or judgment unless clearly erroneous.’” Id. (quoting

       K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cnty. Office, 989 N.E.2d 1225, 1229

       (Ind. 2013) (citing Ind. Trial Rule 52(A)).


[26]   Father challenges the Termination Order based upon the requirements of Ind.

       Code § 31-35-2-4(b)(2)(B)-(C).


       A. Remedy of Conditions


[27]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable

       probability that the conditions resulting in the removal or reasons for placement

       of the Children outside Father’s custody will not be remedied. See Ind. Code §

       31-35-2-4(b)(2)(B)(i).


[28]   In determining whether there exists a reasonable probability that the conditions

       resulting in a child’s removal or continued placement outside a parent’s care

       will not be remedied, a trial court must judge a parent’s fitness to care for his or

       her child at the time of the termination hearing, taking into consideration

       evidence of changed conditions. In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App.

       2013). Due to the permanent effect of termination, the trial court must also

       evaluate the parent’s habitual patterns of conduct to determine the probability

       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 16 of 23
       of future neglect or deprivation of the child. Id. The statute does not simply

       focus on the initial basis for a child’s removal for purposes of determining

       whether a parent’s rights should be terminated, “but also those bases resulting

       in the continued placement outside the home.” In re A.I., 825 N.E.2d 798, 806

       (Ind. Ct. App. 2005), trans. denied. A court may properly consider evidence of a

       parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment.

       McBride, 798 N.E.2d at 199. Moreover, a trial court “can reasonably consider

       the services offered by the [DCS] to the parent and the parent’s response to

       those services.” Id. In addition, “[w]here there are only temporary

       improvements and the pattern of conduct shows no overall progress, the court

       might reasonably find that under the circumstances, the problematic situation

       will not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005). The

       burden for the DCS is to establish “only that there is a reasonable probability

       that the parent’s behavior will not change.” In re Kay L., 867 N.E.2d 236, 242

       (Ind. Ct. App. 2007).


[29]   In determining that there is a reasonable probability Father’s behavior will not

       change and the conditions resulting in Children’s removal and continued

       placement outside Father’s care will not be remedied, the court made the

       following pertinent and unchallenged findings, which we take as true:

               11. During the course of the wardship, [Father] has been incarcerated
               on the following dates: October 27, 2011 through November 2, 2011;
               April 25, 2012 through April 30, 2012; November 15, 2012 through
               December 5, 2012; and July 16, 2013 through October 20, 2013 before

       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 17 of 23
        the incarceration time concerning his present conviction. At the time
        of the trial on June 10, 2014, [Father] had been incarcerated for three
        (3) months at Wabash Valley Correctional Facility.
        12. [Father] has multiple convictions besides his current felony for
        dealing marijuana including three (3) convictions for conversion, one
        (1) conviction for criminal mischief, three (3) convictions for
        possession of marijuana and/or hash oil, one (1) conviction for false
        informing, one (1) conviction for aggressive driving, and two (2)
        convictions for possession of paraphernalia.
        13. Currently, [Father] is serving prison time for a felony conviction of
        dealing in marijuana after violating his probation. His release date is
        February 19, 2015, pending any further time credits.
        14. [Father] did not follow the rules in the Warrick County Criminal
        Drug Court leading to his current incarceration. After seven (7)
        months in the Warrick County Criminal Drug Court, he failed to
        return to the program for five (5) months.
        15. During the five (5) months that [Father] failed to return to the
        Warrick County Criminal Drug Court, he also did not participate in
        any services concerning the Child in Need of Services cases.
        16. The last time that [Father] saw his children was on July 2013
        before he was incarcerated on his current felony.
        17. For his services in the Child in Need of Services cases, [Father]
        was ordered to complete his probation and drug court obligation in
        Warrick County; he failed to complete.
        18. [Father] was ordered to do drug screens in the Child in Need of
        Services cases, which he admits he failed to do.
        19. [Father] admitted that he had not done anything to get the children
        in his care or completed any required services.
        20. [Father] has not paid any child support.
        21. [Father] has not maintained stable employment or housing.
        22. [Father] was inpatient at Stepping Stone for twenty-one (21) days
        as part of Warrick County Drug Court obligation from November 15,
        2012 through December 5, 2012. He failed to benefit from this
        treatment.
        23. [Father] has never had the care and custody of [Children].

Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 18 of 23
               24. CASA believes it is in the best interest for the children to be
               adopted.
               25. CASA believes it is in the best interest of the children for the
               father’s rights to be terminated as current placement as [sic] always
               been in the children’s lives.
               26. Father was knowing [sic] on the run from authorities and chose to
               absent himself from services and his children during this time period.


       Appellant’s Appendix at 44-45.


[30]   The sole finding Father appears to challenge is Finding 27, which states:

       “While the [F]ather might have good intentions that he is going to straighten

       his life out, little in his past indicates that he will be successful.” Id. at 45. In

       support of his contention that he may be successful in “straighten[ing] his life

       out,” Father points to his own testimony that he participated in services with

       DCS up until the point that he went “on the run,” that upon his release he

       planned to get his “life situated and come get his kids,” and that he had three

       job opportunities awaiting him upon release. Transcript at 15, 22.

       Additionally, Father testified that he had participated in substance abuse

       programs and Celebrate Recovery, Life Recovery, and Cognitive Thinking

       while incarcerated and that he had “grown up a lot over the last year . . . .” Id.

       at 30. To the extent Father challenges this finding, he does so by asking us to

       reweigh the evidence, which we will not do. In re E.M., 4 N.E.3d at 642. We

       conclude that the court’s findings are clearly and convincingly supported by

       evidence presented by DCS.




       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 19 of 23
[31]   Next, we examine whether the court’s judgment is clearly erroneous. In the

       Termination Order, the court concluded that there was a reasonable probability

       that the conditions which resulted in the removal of the Children from Father’s

       care will not be remedied, noting specifically that “[F]ather has never had

       custody of the children, he is currently incarcerated and based upon his prior

       criminal record, work record and instability it would be highly unlikely that he

       can ever care for the children.” Appellant’s Appendix at 46.


[32]   As noted, Father challenged only one of the court’s Findings of Fact, which

       leaves the remainder to be taken as true. Despite his arguments that his efforts

       to better his life warrant reversal, the unchallenged findings provide ample

       support for the court’s conclusion to terminate his parental rights. Father has

       been convicted of four felonies and multiple misdemeanors, several of which

       occurred after the birth of Children and some after Children were removed from

       Mother’s custody in May 2012. In 2013, Father was either incarcerated or on

       the run for ten and a half months, and, at the time of the trial, he was

       incarcerated on convictions for two felonies that occurred in the last two years.

       In addition, despite being afforded the opportunity through Drug Court to help

       address his substance abuse problems, Father missed treatment appointments,

       tested positive for drugs, and subsequently had his involvement with the Drug

       Court revoked. Furthermore, when questioned at the termination hearing

       about what he had done to have the Children placed in his care, Father

       responded, “[n]othing really.” Transcript at 17. Based upon the unchallenged

       findings, the court’s conclusion that there was a reasonable probability that the


       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 20 of 23
       conditions leading to the Children’s removal would not be remedied is

       supported by ample evidence and is not clearly erroneous.


       B. Best Interests


[33]   We next consider Father’s assertion that DCS failed to demonstrate that

       termination of his parental rights was in the Children’s best interests. We are

       mindful that in determining what is in the best interests of a child, the trial court

       is required to look beyond the factors identified by the DCS and to the totality

       of the evidence. McBride, 798 N.E.2d at 203. In so doing, the court must

       subordinate the interests of the parent to those of the child. Id. The court need

       not wait until a child is irreversibly harmed before terminating the parent-child

       relationship. Id. Children have a paramount need for permanency, which the

       Indiana Supreme Court has called a central consideration in determining the

       child’s best interests. In re E.M., 4 N.E.3d at 647-648. However, “focusing on

       permanency, standing alone, would impermissibly invert the best-interests

       inquiry . . . .” Id. at 648. This court has previously held that the

       recommendation by both the case manager and child advocate to terminate

       parental rights, in addition to evidence that the conditions resulting in removal

       will not be remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. A.D.S. v. Ind. Dep’t of Child Servs., 987

       N.E.2d 1150, 1158-1159 (Ind. Ct. App. 2013), trans. denied. This court has also

       previously recognized that “[i]ndividuals who pursue criminal activity run the

       risk of being denied the opportunity to develop positive and meaningful



       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 21 of 23
       relationships with their children.” Castro v. State Office of Family & Children, 842

       N.E.2d 367, 374 (Ind. Ct. App. 2006), trans. denied.


[34]   At the termination hearing, FCM Melton testified that she believes Father’s

       parental rights should be terminated “[b]ecause these girls need permanency. . .

       . These kids are doing great in the home that they’re in. I think that they

       would have significant issues if we did move them into another home.”

       Transcript at 46. When asked why she thought that Father’s rights should be

       terminated, CASA Collins stated “I feel like he hasn’t had any rights. . . . I just

       don’t have faith that he can take the girls and make a good life for them at this

       point.” Id. at 39. CASA Collins also testified, “[p]lease leave the children

       where they are, it’s by far in their best interest.” Id.


[35]   Based on the totality of the evidence as discussed and set forth in the trial

       court’s order, including the recommendation of FCM Melton and CASA

       Collins, and in light of our deferential standard of review, we conclude that the

       court’s determination that termination is in the Children’s best interests is

       supported by clear and convincing evidence and is not clearly erroneous. See In

       re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013) (observing that

       “[r]ecommendations of the case manager . . . in addition to evidence the

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests”),

       reh’g denied; In re A.I., 825 N.E.2d at 811 (testimony of court appointed advocate

       and family case manager, coupled with evidence that conditions resulting in

       continued placement outside the home will not be remedied, is sufficient to

       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 22 of 23
       prove by clear and convincing evidence termination is in child’s best interests),

       trans. denied; see also In re E.M. 4 N.E.3d at 649 (holding that incarceration alone

       cannot justify “tolling” a child welfare case and concluding that, because the

       trial court could reasonably have reached either conclusion, our deferential

       standard of review is dispositive and it was not clearly erroneous for the trial

       court to conclude that, after three and a half years, Father’s efforts simply came

       too late, and that the children needed permanency even more than they needed

       a final effort at family preservation.)


                                                    Conclusion

[36]   We conclude that the trial court’s judgment terminating the parental rights of

       Father is supported by clear and convincing evidence. We find no error and

       affirm.


[37]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A04-1410-JT-505 | June 15, 2015   Page 23 of 23